          Case 2:19-cv-00262 Document 99 Filed on 06/26/20 in TXSD Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

    MATTHEW ROPPOLO, et al.,                        §
                                                    §
                 Plaintiffs,                        §
                                                    §
                                                    §
                                                    §                Civil Action No.
    v.                                              §                  2:19-cv-262
                                                    §
    LANNETTE LINTHICUM, et al.,                     §
                                                    §
                               Defendants.          §

         PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO COMPEL RESPONSES TO
                                 INTERROGATORIES

           The Court should compel Defendants to provided complete responses to two

interrogatories, as Defendants’ response ignores the evidence and misstates the conference leading

up to this discovery dispute.

I.         ARGUMENT AND AUTHORITIES

           A.     The interrogatories are relevant to the pending motions.

           Defendants’ response ignores the critical relevance of this information to evaluate

Defendants’ own contentions in ongoing disputes before this Court (and to the merits of this

dispute regardless of class certification as discussed in the motion1).

           For example, on the specific issue of cirrhotic inmates, Defendants reported to this Court

a breakdown of how many of the 488 cirrhotic patients who had been untreated on February 2020

had refused treatment or been subsequently treated. Defendants continue to refuse to identify these




1
  See Doc, 94, pp. 7–9. The cases Defendants cite did not arise from § 1983 claims where the
individual plaintiffs needed to prove a deliberately indifferent official policy. Plaintiffs need
evidence of what Defendants’ actually policy does, regardless of class certification.
      Case 2:19-cv-00262 Document 99 Filed on 06/26/20 in TXSD Page 2 of 5



inmates, much less provide the basis for their counsel’s assertion to the Court, despite the pendency

of Interrogatory 21 which goes directly to this question. If these facts are not related to class

certification, then Defendants should not have asserted them in their argument. As the facts

obviously are relevant, Plaintiffs need the ability to actually investigate them—which they cannot

do without the names of the patients and the other basic facts requested.

       In their motion practice, Defendants also repeatedly assert (contrary to the allegations in

the complaint) that the refusal to treat patients with HCV is implemented by unit-level treating

physicians—not by the supervisors and policymakers sued in this case. Doc. 48, pp. 15–16; Doc.

69, pp. 3–5. Because Defendants are withholding the information responsive to interrogatory 20,

Plaintiffs are barred from evaluating Defendants’ contention. While Plaintiffs agree that these facts

should not be dispositive of a Rule 12(b)(6) attack, it is Defendants’ own argument that the Court

should consider outside evidence by folding this merits question into their Rule 12(b)(1)

jurisdictional attack. Id. Defendants cannot have it both ways: They cannot at once insist that the

Court consider their assertions based upon cherry-picked evidence, while at the same time

forbidding Plaintiffs from investigating those assertions in discovery.

       As Defendants’ briefing does not even respond to the confluence of these issues with their

own arguments, the Court should overrule their objection to the relevance of this discovery and

deny their motion to stay—certainly as to this discovery, which is tailored to investigate

Defendants’ affirmative assertions of fact in pending motions.

       B.      Defendants’ motion to stay is part and parcel of the same dispute for which
               this Court requested briefing.

       This dispute is ripe for the Court’s resolution. Defendants’ motion to stay directly attacks

the same interrogatories Plaintiffs seek to compel. See Doc. 82, pp. 4, 5, 9. Indeed, this discovery

was already pending when the motion to stay was first contemplated. However, because



                                                 2
      Case 2:19-cv-00262 Document 99 Filed on 06/26/20 in TXSD Page 3 of 5



Defendants chose to frame the dispute as a motion to stay, not a motion for protective order,

Plaintiffs need responses to these interrogatories separate and apart from the Court’s disposition

of a motion to stay. Moreover, as Defendants’ response makes clear, Defendants insist that they

will not provide answers for independent reasons on top of their argument that the case should be

stayed. Accordingly, while the two disputes are opposite sides of the same coin, the Court cannot

fully resolve the dispute merely by resolving the motion to stay. As the parties exhaustively

conferred (as reflected in Defendants’ own motion to stay), and the Court directed the parties to

brief the motion to stay, Plaintiffs’ motion was filed after a good faith effort to resolve the dispute

without the Court’s involvement.

       C.      There is no undue burden. Defendants’ response ignores the fact that they
               possess documents that compile the request information.

       Defendants baselessly accuse Plaintiffs of misrepresenting straightforward testimony, and

rely heavily upon a declaration which ignores the evidence of what Defendants are withholding.

Although Defendants’ declaration states narrowly that UTMB routinely deletes the easily

accessible information in referral forms and electronic reporting, Defendants do not respond to the

other evidence that the responsive information already exists in compiled form.

       First, the declaration describes what it claims would be a laborious process of identifying

which patients had historically been referred to the HCV virology team in paragraphs 1–5. Doc.

98-1, pp. 1–2. But this process was already completed for Defendants’ 30(b)(6) deposition. See

Doc. 94-24, Dr. O. Ojo Deposition, pp. 22:18–23:12. Separately, the same person who signed the

affidavit stating this information would be challenging to tabulate already testified about historical

wait times, for example, for patients referred to the virology clinic—information that would be

impossible to report without an underlying list of those referrals which survived the process of

being reviewed by a physician. Doc. 94-23, M. Roberts Deposition, pp. 70:22–72:18.



                                                  3
      Case 2:19-cv-00262 Document 99 Filed on 06/26/20 in TXSD Page 4 of 5



       Second, the declaration complains that looking up the patient’s historical APRI would be

laborious. Doc. 98-1, p. 3. But, again, the evidence shows that UTMB can and has checked

historical APRI information. The declarant herself explained that they have monthly “snapshots”

of patient lists that the declarant testified about in her own deposition—Defendants just refuses to

turn the underlying information over to Plaintiffs. Doc. 94-23, M. Roberts Deposition, pp. 30:2–

16, 41:8–22. The declarant specifically testified, “I can marry the APRI and the hepatitis C using

these historical snapshots.” Id. at 54:21–22. This testimony is unambiguous and plainly not

contingent upon the chart review Defendants complain of today. In any event, Defendants have

already provided information reflecting this capability, as they responded to an interrogatory with

the number of patients who reached certain APRI thresholds for each fiscal year 2016 through

2020. Doc. 94-4, O. Murray’s Supp. Responses to Interrogatories (Feb. 27, 2020) p. 6.

       Third, Defendants incorrectly state that Plaintiffs are requesting information about acute

HCV cases. Doc. 98, p. 8. Interrogatory 20 is plainly limited to chronic cases. See Doc. 94-5, p. 9.

       Finally, Defendants incorrectly assert that “there is no basis in the federal rules for defense

counsel to outsource document review to opposing counsel.” Doc. 98., p. 7. To the contrary, Rule

33(d) explicitly authorizes a party to refer to a document where the requested information in an

interrogatory is equally available to both parties by reviewing that document. Thus, even if

Defendants’ contention about the burden were true (although their evidence on that point conflicts

with their own unambiguous deposition testimony and prior interrogatory answers), they can solve

the problem by providing the responsive documents to Plaintiffs and amending their response to

refer to those documents.

       Thus, Defendants’ assertion of burden misses the point, ignores the evidence, and ignores

the obvious solution to the supposed quandary presented by these directly relevant interrogatories.




                                                 4
      Case 2:19-cv-00262 Document 99 Filed on 06/26/20 in TXSD Page 5 of 5



II.    CONCLUSION

       Because the Plaintiffs and the putative class have shown the requested information is

directly relevant—including to issues raised by Defendants themselves—and not objectionable,

particularly as Plaintiffs offer to assume the burden identified by Defendants, the Court should

overrule Defendants’ objections and order them to respond.

Dated: June 26, 2020.

                                             Respectfully submitted,

                                             EDWARDS LAW
                                             The Haehnel Building
                                             1101 East 11th Street
                                             Austin, TX 78702
                                                    Tel. 512-623-7727
                                                    Fax. 512-623-7729

                                             By     /s/ Jeff Edwards
                                             JEFF EDWARDS
                                             State Bar No. 24014406
                                             Attorney-in-Charge
                                             Michael Singley
                                             State Bar No. 00794642
                                             Scott Medlock
                                             State Bar No. 24044783
                                             David James
                                             State Bar No. 24092572
                                             Federal ID No. 2496580

                                             ATTORNEYS FOR PLAINTIFFS


                                 CERTIFICATE OF SERVICE

       By my signature below, I certify that a true and correct copy of the foregoing has been
served on all counsel of record through the Electronic Case Filing System of the Southern District
of Texas.

                                             By    /s/ Jeff Edwards
                                             JEFF EDWARDS




                                                5
